Shulman, Judge.
This appeal follows a jury verdict finding the defendant guilty of armed robbery as charged. We affirm.
1. The appellant, contending that the lineup identification was impermissibly suggestive, asserts that the trial court committed reversible error in admitting identification testimony. We disagree.
The lineup occurred approximately one week after the commission of the crime. Based on the victim’s observations of the defendant for about one-half hour in an averagely lit bar and on observations of the defendant for about 15 to 30 minutes in the victim’s lighted apartment while the robbery was in progress (part of which time the accused was "right up against” the victim), the victim positively identified the defendant. Identification of the accused from the six-person lineup occurred within three minutes. Under the controlling authority of Heyward v. State, 236 Ga. 526 (1) (224 SE2d 383), the trial court properly held such identification evidence admissible. See also Yancey v. State, 232 Ga. 167 (205 SE2d 282); Hughes v. State, 228 Ga. 593 (4) (187 SE2d 135).
2. The appellant’s general grounds challenge is premised on the unwarranted conclusion that *556identification testimony should have been excluded. As we hold the identification evidence admissible, this enumeration affords no grounds for reversal. Heyward v. State, supra; Campbell v. State, 143 Ga. App. 445 (1) (238 SE2d 576). Similarly, the trial court did not err in overruling appellant’s motion for directed verdict of acquittal. See generally Bethay v. State, 235 Ga. 371 (219 SE2d 743).
Submitted January 8, 1979 —
Decided April 4, 1979.
Louise T. Hornsby, R. Allen Hunt, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Peterson, Gordon H. Miller, Assistant District Attorneys, for appellee.
3. Appellant moved for a mistrial on the ground that the prosecutor left a "rap sheet” containing the defendant’s criminal record on a table in full view of the jury. We disagree with appellant’s contention that the denial of this motion was error.
The trial judge properly denied this motion after determining that information on the rap sheet could not have been within reading distance of the jurors. Hitchcock v. State, 146 Ga. App. 470 (2) (246 SE2d 477). Cf. McDay v. State, 105 Ga. App. 678 (3) (125 SE2d 534).

Judgment affirmed.


Deen, C. J., and McMurray, J., concur.